Citation Nr: 1215251	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-50 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	John March, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1948 to May 1950.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has recharacterized the Veteran's claim for entitlement to service connection for anxiety/depression to more broadly include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

As stated in further detail below, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been reopened based on the submission of new and material evidence.  The substance portion of that claim, along with the Veteran's new and material evidence claim pertaining to a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an acquired psychiatric disorder in a May 1998 rating decision; the Veteran did not appeal that decision.  

2.  The evidence received since the May 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The May 1998 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the May 1998 rating decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated July 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim and noting the evidence needed to substantiate the underlying claim.  However, in the decision below, the Board has reopened the Veteran's claims of entitlement to service connection, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Veteran was first denied entitlement to service connection for an acquired psychiatric disorder in May 1998, at which time the RO found that the Veteran's acquired psychiatric disorder appeared to have preexisted service and that there was no objective evidence showing a worsening of that condition in service.   The Veteran was notified of that decision and of his appellate rights, but he did not properly appeal.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In May 2007 the Veteran filed to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  In a September 2007 rating decision the RO reopened the claim, determining that new and material evidence had been submitted.  However, the RO denied entitlement to service connection on a de novo basis.  The Veteran submitted a Notice of Disagreement (NOD) in October 2007.  The RO issued a Statement of the Case (SOC) in October 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in December 2009.  Regardless of how the RO ruled on the question of reopening the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the May 1998 rating decision consists of VA treatment records, private treatment records and both oral and written statements from the Veteran and other individuals.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the private treatment records contain an opinion that the Veteran's acquired psychiatric disorder may have begun while he was in service.  The lack of such evidence was the basis for the denial of entitlement to service connection in May 1998.  New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, the claim is allowed.


REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be judged on the merits.  Moreover, the Veteran has also submitted a new and material evidence claim asserting entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome.  

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The provisions of 38 U.S.C.A. § 1111 provide that a Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates than an injury or disease existed prior thereto.  The Board acknowledges that the evidence does not show that an acquired psychiatric disorder was noted at entrance to service.  The applicable legal standard therefore requires a determination as to whether clear and unmistakable evidence exists indicating (1) that the Veteran's current acquired psychiatric disorder pre-existed service, and (2) that any preexisting acquired psychiatric disorder was not aggravated by service.  VAOGCPREC 3-2003 (July 15, 2003).  

Based on the evidence of record it is also unclear whether any current acquired psychiatric disorder demonstrated by the Veteran may have begun during service.   Finally, it is unclear whether any current acquired psychiatric disorder demonstrated by the Veteran may be otherwise related to the Veteran's period of service.  

The Board notes that the Veteran was afforded a VA examination in support of his claim in March 1998.  Unfortunately, the report from that examination does not adequate address all of the questions currently at issue.  Accordingly, the Board has determined that the evidence of record is insufficient to render a decision on the claim.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions enumerated above require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, as noted above, the Veteran has also submitted a new and material evidence claim asserting entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome.  The Veteran's sole contention in this regard is that his gastrointestinal disorder has either caused or aggravated his acquired psychiatric disorder.  As any decision with respect to the claim of entitlement to service connection for an acquired psychiatric disorder may affect the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that, any Board action on the claim of entitlement to service connection for a gastrointestinal disorder, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain any VA treatment records from after February 1998, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should obtain an appropriate VA examination determine the precise current status of any and all acquired psychiatric disorders demonstrated by the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  

Following a thorough evaluation, and for each such acquired psychiatric disorder identified, the examiner is asked to state whether there is clear and unmistakable evidence that the disorder existed prior to the Veteran's entrance into service in November 1948.  If, on the basis of clear and unmistakable evidence, the examiner determines that any acquired psychiatric disorder existed prior to the Veteran's entrance into service he/she must also state whether there is clear and unmistakable evidence that any such disorder did not permanently increased in severity during the Veteran's period of service.  If the examiner determines that such an increase did occur, he/she must stated whether it was due to the natural progression of the disease or, if not, due to aggravation of the disorder by service.  

For any current acquired psychiatric disorder that the examiner determines did not pre-exist the Veteran's service, the examiner must determine, for each acquired psychiatric disorder identified, whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began in or is otherwise etiologically related to active service.  This opinion should address any other psychiatric condition diagnosed in service or event which occurred during service.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  Because the Veteran is competent to report the onset of observable symptomatology while in service the examiner must specifically address the Veteran's report of any manifestations during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  
      
3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  In addition, if indicated by the results of any development ordered in this remand, the RO/AMC should readjudicate the new and material evidence claim pertaining to a gastrointestinal disorder.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


